Rao, Chief Judge:
Tlie merchandise covered by the protest listed above consists of paper sewing baskets, which were assessed with duty at the rate of 20 per centum ad valorem under item 389.70 of the Tariff Schedules of the United States, as articles, not specially provided for, of textile materials, other than lace or net articles.
It is claimed in said protest that said merchandise is properly dutiable as articles of paper, not specially provided for, within the scope of item 256.90 of said tariff schedules at the rate of 171/2 per centum ad valorem.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEBEBY STIPULATED AND AGBEED by and between the attorneys for the parties hereto that the merchandise marked “A” and checked AJK by Import Specialist Aloysius J. Kelleher on the invoices covered by the protest enumerated above, assessed with duty at 20% ad valorem under Item 389.70 T.S.U.S., consists of Toyo paper sewing baskets, the same in all material respects as the merchandise which was the subject of John Dritz & Sons, Inc. v. United States, C.D. 3231, wherein it was held that said merchandise is properly dutiable as articles of paper, not specially provided for, other, under Item 256.90 T.S.U.S.
IT IS FUBTHEB STIPUDATED AND AGBEED that the record in C.D. 3231 be incorporated with the record in these cases and that the protest being submitted on this stipulation be limited to the merchandise marked “A” as aforesaid and to the claim that said merchandise is properly dutiable at 1714% ad valorem under Item 256.90 T.S.U.S.
IT IS FUBTHEB STIPULATED AND AGBEED that the protest enumerated above, is submitted for decision upon this stipulation and is abandoned as to all Items not marked “A” as aforesaid.
*192Upon tlie agreed statement of facts and the cited authority, we hold the merchandise here in question to be dutiable at the rate of 17% per centum ad valorem, as articles of paper, not specially provided for, within the scope of item 256.90 of said tariff schedules. The claim in the protest to that effect is sustained. The protest insofar as it relates to all other merchandise, having ¡been abandoned, is dismissed.
Judgment will be entered accordingly.